TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00181-CR



                               Kenneth Peter Johnson, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-08-301377, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due in this Court on June 16, 2011. On July 8, we notified

appellant’s counsel that appellant’s brief was overdue and that if we did not receive a satisfactory

response from counsel on or before July 18, 2011, a hearing before the district court pursuant to

Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has not been filed, nor have we

received a response from counsel.

               We therefore abate the cause and remand it to the district court to hold a hearing

in accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate

orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,
the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than September 26, 2011. See id.




Before Chief Justice Jones, Justices Pemberton and Henson

Abated

Filed: August 25, 2011

Do Not Publish




                                                2